Citation Nr: 9901537	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  94-28 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hairy-cell leukemia, 
secondary to Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	Richard P. Cohen, attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel



INTRODUCTION

The veterans active military service extended from February 
1968 to February 1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  That rating decision denied the 
veterans claim for entitlement to service connection for a 
hairy cell leukemia and a skin disorder, secondary to Agent 
Orange exposure in service.  In January 1997 the Board upheld 
the denial, and the veteran appealed the Board's decision to 
the United States Court of Veterans Appeals (Court).

In September 1997, counsel for the appellant and the 
Secretary filed a Joint Motion for Remand and to Stay 
Further Proceedings, pending a ruling on the motion.  An 
Order of the Court dated in September 1997 granted the motion 
for remand and vacated the Boards decision dated January 31, 
1997 with respect to denying the veterans claim for service 
connection for hairy-cell leukemia, secondary to Agent Orange 
exposure in service.  The case was remanded for further 
development, readjudication, and disposition in accordance 
with the Courts order.  [redacted].  Specifically, the case was 
remanded to obtain VA medical records.  The required 
development has been completed. 

In December 1996, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  





FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam Era.

3.  The service medical records do not show any diagnosis of 
hairy cell leukemia, during service or within the first year 
after separation from service.

4.  The medical evidence subsequent to active service reveals 
diagnoses of hairy cell leukemia and vasculitis.

5.  There is no credible medical evidence showing that the 
veteran has non-Hodgkins lymphoma.

6.  Hairy cell leukemia was not present in service or 
manifested in the first post service year, and is not shown 
to be due to exposure to Agent Orange.  


CONCLUSION OF LAW

Hairy cell leukemia was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO committed error in denying 
service connection for hairy cell leukemia, secondary to 
Agent Orange exposure in service.  He argues that he was 
exposed to Agent Orange during his service in Vietnam and. as 
a result of this exposure, he developed hairy cell leukemia.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
1991).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1995). 

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a well grounded claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The veteran 
has a current disability and a medical opinion which relates 
this disability to exposure to Agent Orange during his 
military service.  For the purpose of determining whether a 
claim is well-grounded, the evidence in support of the claim 
is presumed credible.  Justus v. Brown, 5 Vet. App. 19 
(1993).  Thus, the claim is well-grounded.

Certain chronic diseases, including malignant tumors, cancer, 
may be presumed to have been incurred during active military 
service if manifest to a degree of 10 percent within the 
first year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkins disease; multiple myeloma; Non-Hodgkins 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposis 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (1998).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well-
grounded.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).   
Put another way, where 38 U.S.C. § 1116 and 38 C.F.R. 
§§ 3.307(d) and 3.309(e) are satisfied, the requirements for 
evidence of both service incurrence and causal nexus are 
satisfied.  Darby v. Brown, 10 Vet. App. 243, 246 (1997); 
Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

The governing regulations also provide that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998) (emphasis added).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (1995) 
are also not satisfied, then the veterans claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed.Reg. 
41442 (1996).  

A review of the veterans discharge papers, DD 214, reveals 
that he served in the Republic of Vietnam during the Vietnam 
era.  The veterans service medical reports are of record and 
they appear to be complete.  The service medical records 
contain entrance and separation examination reports and 
treatment records covering the intervening period of time.  
There is no indication in any of the service medical records 
that the veteran had any complaints, or diagnosis of 
leukemia.

A large volume of medical evidence, both private and VA, has 
been obtained by the RO.  The overwhelming weight of the 
medical evidence of record reveals that the veteran was 
diagnosed with hairy cell leukemia in 1990.  

The medical evidence of record reveals that the veteran was 
diagnosed with hairy cell leukemia in April 1990.  In 
December 1996 the veteran presented sworn testimony at a 
hearing before the undersigned Member of the Board.  The 
veteran testified that he was first diagnosed with hairy cell 
leukemia in April 1990. 

The veteran separated from active service in June 1970.  He 
was first diagnosed with hairy cell leukemia in April 1990, 
almost two decades after he separated from active service, 
and well beyond the one-year period during which presumptive 
service connection is warranted.  Therefore the preponderance 
of the evidence is against a grant of service connection for 
the veterans hairy cell leukemia on the basis of having been 
incurred during service or presumed to have been incurred in 
service because of being shown to a degree of 10 percent 
within a year of separation from service.  However, the 
veteran does not claim that his leukemia was shown during 
service or during the first postservice year.  He claims that 
service connection is warranted based on the fact that he 
served in Vietnam during the requisite period and that his 
disease, hairy cell leukemia, is or should be one of the 
diseases that, if shown following such service, is presumed 
to have been caused by Agent Orange.

The veteran has submitted private medical evidence from 
several sources to support his claim.  In April 1990 the 
veteran was hospitalized by a private physician; bone marrow 
and skin biopsies were conducted.  The resulting May 1990 
skin pathology report reveals a final pathological diagnosis 
of subacute spongiotic dermatitis, nonspecific chronic 
inflammation, and mild fat necrosis and fibrosis.  The 
hospital discharge summary was dictated in June 1990 by 
Rogelio Lim, M.D.  The final diagnosis was hairy cell 
leukemia and vasculitis.  

A June 1990 notation from a Dr. Parsons reveals that the 
veteran called today wanting to know what the chemical 
cause for hairy cell leukemia was.  I told him that the 
etiology of this was not known and this is according to the 
latest information I have in Cecils Textbook of Medicine.  
He indicated that he had called the American Cancer Society 
and they told him it was due to an environmental agent and I 
asked him if they gave him any more information that that and 
he said no.  I advised him that as far as physicians are 
concerned we do not know the cause of hairy cell leukemia.  

The veteran was sent to The Cleveland Clinic for confirmation 
of the diagnosis.  A July 1991 letter from The Cleveland 
Clinic states that the veteran has a diagnosis of hairy 
cell leukemia with vasculitic skin rash secondary to the 
above lymphoproliferative disorder.  The letter goes on to 
say that Non-Hodgkins lymphoma is the diagnosis for which 
compensation may be derived.  Hairy cell leukemia is a 
variant of the non-Hodgkins lymphoma group.  Perse [sic] it 
is a different diagnosis, however, it is very similar to this 
family of disorders.  

A September 1993 letter from Dr. Lim states that the 
veterans diagnosis is Hairy Cell leukemia and Vasculitis.  
I feel that this condition was probably caused by [the 
veterans] exposure to Agent Orange.  The diagnosis has 
been confirmed by Cleveland Clinic.  However, in October 
1993 Dr. Lim submitted another letter which was almost 
identical to the September letter but with key differences.  
This time Dr. Lim stated that the veterans diagnosis is 
Non-Hodgkins Lymphoma and Vasculitis.  I feel that this 
condition was caused by [the veterans] exposure to Agent 
Orange.  Dr. Lim again stated that the veterans diagnosis 
has been confirmed by Cleveland Clinic.  This one letter 
is the only evidence of record which reveals a diagnosis of 
non-Hodgkins lymphoma.

The October 1993 letter submitted by Dr. Lim is highly 
questionable.  The letter states that the veterans 
diagnosis is Non-Hodgkins Lymphoma and Vasculitis.  I feel 
that this condition was caused by [the veterans] exposure to 
Agent Orange.  Dr. Lim also stated that the veterans 
diagnosis has been confirmed by Cleveland Clinic.  The 
Board finds this letter, and the opinions expressed in it to 
not be credible.  Specifically, Dr. Lim stated that the 
veteran was diagnosed with non-Hodgkins lymphoma and that 
this diagnosis was confirmed by the Cleveland Clinic.  In all 
of the medical evidence submitted from the Cleveland Clinic 
there has never been a diagnosis of non-Hodgkins Lymphoma.  
Dr. Lim's letter is the only evidence of record which shows a 
diagnosis of lymphoma as opposed to leukemia.  This 
diagnosis, and the claim of confirmation, is also 
specifically contradicted by a November 1993 letter from the 
Cleveland Clinic which confirms only the diagnosis of hairy 
cell leukemia.  The overwhelming weight of the medical 
evidence of record reveals that the veteran has hairy cell 
leukemia which has been verified by the Cleveland Clinic; Dr. 
Shah, a private oncologist; and by the oncology department at 
VAMC Huntington.  The Board concludes that Dr. Lim may have 
considered an alternate diagnosis of the veterans cancer 
from hairy cell leukemia, a disease for which presumptive 
service connection on the basis of Agent Orange exposure is 
not warranted, to non-Hodgkins lymphoma, a disease which 
does warrant such a presumption, to advance his patients 
disability claim.  As such, the Board finds that Dr. Lim's 
opinion that the veteran has non-Hodgkin's lymphoma lacks 
credibility, and the proper diagnosis is hairy cell leukemia.  

As we noted above, the following diseases warrant presumptive 
service connection on the basis of Agent Orange exposure 
during active service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkins disease, multiple 
myeloma, non-Hodgkins lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (1998).  The record shows that the veteran 
has hairy cell leukemia, which is not one of the diseases 
listed above warranting a presumption of service incurrence 
if shown following the requisite service in Vietnam.

The regulations provide that, if the veteran has the 
requisite Vietnam service and has one of the diseases on the 
list, then it is presumed that the disease resulted from 
exposure to Agent Orange.  The Board notes that the veterans 
discharge papers, DD 214, reveal that he had approximately 3 
months and 16 days of service in Vietnam during the Vietnam 
era.  However, although the veteran served in Vietnam during 
the Vietnam era, he does not have one of the diseases 
specified in 38 C.F.R. § 3.309(e).  As such, he is not 
presumed to have been exposed to Agent Orange during service.  
38 C.F.R. § 3.307(a)(6)(iii) (1998).  

Notwithstanding the foregoing with respect to presumptive 
service connection for Agent Orange exposure, the United 
States Court of Appeals for the Federal Circuit has 
determined that the Veterans Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994). 

The Board has determined that the leukemia was not shown 
until 1990, so, in order to prevail, the veteran must show 
that it developed years after service as a result of some 
incident of service.  In this instance, the veteran claims 
that it is due to Agent Orange exposure.  The record does not 
show that the veteran was exposed to Agent Orange during his 
short period of service in Vietnam and, because leukemia is 
not a disease which warrants the presumption of being due to 
Agent Orange exposure in Vietnam, there is no presumption 
that he was, in fact, exposed to Agent Orange.  The Board 
believes that the veteran's claims are, in effect, that (1) 
hairy cell leukemia is due to exposure to Agent Orange (with 
the underlying assumption that such exposure must have been 
in Vietnam) or (2) that hairy cell leukemia is basically the 
same disease as non-Hodgkin's lymphoma and to extend the 
presumption to non-Hodgkin's lymphoma is tantamount to 
extending the presumption to hairy cell leukemia.

A June 1990 notation from a Dr. Parsons reveals that the 
veteran called today wanting to know what the chemical 
cause for hairy cell leukemia was.  I told him that the 
etiology of this was not known and this is according to the 
latest information I have in Cecils Textbook of Medicine.  
He indicated that he had called the American Cancer Society 
and they told him it was due to an environmental agent and I 
asked him if they gave him any more information that that and 
he said no.  I advised him that as far as physicians are 
concerned we do not know the cause of hairy cell leukemia.  

The veteran was sent to The Cleveland Clinic for confirmation 
of the diagnosis.  A July 1991 letter from The Cleveland 
Clinic states that the veteran has a diagnosis of hairy 
cell leukemia with vasculitic skin rash secondary to the 
above lymphoproliferative disorder.  The letter goes on to 
say that Non-Hodgkins lymphoma is the diagnosis for which 
compensation may be derived.  Hairy cell leukemia is a 
variant of the non-Hodgkins lymphoma group.  Perse [sic] it 
is a different diagnosis, however, it is very similar to this 
family of disorders.  (emphasis added).  

A September 1993 letter from Dr. Lim states that the 
veterans diagnosis is Hairy Cell leukemia and Vasculitis.  
I feel that this condition was probably caused by [the 
veterans] exposure to Agent Orange.  The diagnosis has 
been confirmed by Cleveland Clinic.  However, in October 
1993 Dr. Lim submitted another letter which was almost 
identical to the September letter but with key differences.  
This time Dr. Lim stated that the veterans diagnosis is 
Non-Hodgkins Lymphoma and Vasculitis.  I feel that this 
condition was caused by [the veterans] exposure to Agent 
Orange.  Dr. Lim again stated that the veterans diagnosis 
has been confirmed by Cleveland Clinic.  In February 1997 
Dr. Lim submitted another letter on the veterans behalf.  
The letter states that the veteran has been a patient of 
mine since 1990, when he was diagnosed with hairy cell 
leukemia.  Hairy cell leukemia is a B-cell neoplasm related 
to non-Hodgkins lymphoma and chronic lymphocytic leukemia.  
Exposure to Agent Orange is the probable cause in the 
development of [the veterans] hairy cell leukemia.  Dr. 
Lim provides no scientific basis for his proposition that 
Agent Orange probably caused the veteran's leukemia.  In 
addition, if he reached this conclusion because he found the 
veteran had been exposed to Agent Orange, which probably 
caused leukemia because there is no other likely cause, the 
Board notes that there is no evidence that the veteran was, 
indeed, exposed to Agent Orange, and the presumption of Agent 
Orange exposure is not applicable because he does not have a 
disease which warrants the presumption.

As noted above, the Board found the October 1993 letter 
submitted by Dr. Lim is highly questionable.  It appears that 
Dr. Lim may have considered an alternate diagnosis of the 
veterans cancer from hairy cell leukemia, a disease for 
which presumptive service connection on the basis of Agent 
Orange exposure is not warranted, to non-Hodgkins lymphoma, 
a disease which does warrant such a presumption, to advance 
his patients disability claim.  As such, the Board finds the 
medical opinions expressed by Dr. Lim to lack credibility.  

A November 1993 letter from the Cleveland Clinic states that 
the veteran has been evaluated at the Cleveland Clinic and 
found to have hairy cell leukemia.  Hairy cell leukemia is a 
B-cell neoplasm akin to non-Hodgkins lymphoma and chronic 
lymphocytic leukemia.  It is an entity all unto itself; 
however aspects of causation are similar for all three 
illnesses.  I would consider Agent Orange exposure as 
etiologic in the development of [the veterans] hairy cell 
leukemia.  The Board notes that there is no medical data 
submitted in support of this opinion regarding causation.

An April 1996 letter from Arvind B. Shah, M.D., a private 
oncologist, states that the veteran was diagnosed with 
Hairy Cell Leukemia in 5/90.  He is now stable and on a 
yearly follow-up with routine lab work every three 
month[s].  

In November 1998 the veterans attorney submitted a photocopy 
of a 1985 medical journal article which found an 
association between hairy cell leukemia and exposure to 
organic chemicals in the farming and woodworking 
occupations.  

In September 1998 a VA examination of the veteran was 
conducted.  The examining physician reviewed the veterans 
medical history and all of the medical evidence of record.  
The diagnosis was hairy cell leukemia.  The examining 
physician provided the following discussion in his 
examination report:  

In the strictest sinse (sic), hairy cell leukemia 
is not classified as a non-Hodgkins lymphoma, 
though by definition it literally is non-Hodgkins 
lymphoma in the sense that it is a B cell 
dyscrasia, a neoplasm of the B cells just as 
certain other non-Hodgkins lymphoma.  It has 
enough differences biochemically with surface 
markers and products produced, that it is not 
classed as a non-Hodgkins lymphoma.  . . . (Hairy 
cell leukemia) and (chronic lymphocytic leukemia) 
are separate disease entities whereas non-Hodgkins 
lymphoma is an umbrella covering several of the B 
cell dyscrasias.  Again, each of these have their 
own particular characteristics, but they are so 
closely interlinked that most anyone would tend to 
feel that what causes one may cause another.  I 
think this is what the Cleveland Clinic based their 
statements on at that time they rendered their 
opinion that they would feel hairy cell is likely 
secondary to herbicide exposure, not so much based 
on the preponderance of medical evidence, but 
rather along the lines of thinking such as it 
would follow that . . .", basically if you are 
going to include non-Hodgkins then this would have 
to have the same etiology . . . is the type of 
thinking that has rendered statement in support and 
including hairy cell, again rather than based on 
actual hard core medical data.  Further, I think in 
consideration for his age at the onset, generally 
the median age of onset is around 50 for hairy cell 
and around 60 for chronic lymphocytic leukemia.  He 
developed his hairy cell at an early age of 40 to 
41.  It is already 4 to 1 more common in men than 
women, so that was in and of itself not an anomaly.  
There is not data that has suggested a presumptive 
development; rather the only argument being that of 
causal relation to Agent Orange exposure, 
piggyback to that body of evidence that links 
non-Hodgkins with prior Agent Orange exposure.  
Again the thinking is more along the lines of 
gee, they are so closely related, if non-
Hodgkins has been shown to have an association 
then certainly this one would too, or it would 
stand to reason that this one would too.  The 
etiologic agents of all three illnesses are 
uncertain even to date.  Going against him and 
ruling in his favor is that VA has determined that 
leukemia is a disability which has been 
specifically determined not to warrant service 
connection on the basis of Agent Orange exposure.  
Also, an NAS report noted in the file from 1993 was 
evaluating herbicide exposure with subsequent 
development of leukemias in studies of farmers in 
Italy and they found the incidence of leukemia was 
not elevated in this group.  In 1996 the NAS 
revealed seven new studies, six of which showed no 
associated [sic] between the two.  . . .  To answer 
the questions specifically, the veterans hairy 
cell leukemia is not a form of non-Hodgkins 
lymphoma.  It is not a variant of non-Hodgkins 
lymphoma, but these are all semantics.  . . .  I 
would like to note again that I have no studies to 
offer, nor does Cleveland Clinic have studies to 
offer that would show an association or medical 
documentation of herbicide exposure and hairy cell 
leukemia.  We are making a statement that given his 
young age and given the similarities between 
certain of the non-Hodgkins lymphomas and hairy 
cell, that if it causes one it likely would cause 
the other.  This is not a statement that we would 
make if they were clinically distinct entities with 
few similarities, if the age of onset were a 
typical age of onset or if the etiology were known 
or felt to be more associated with genetic factors 
or otherwise, all of which do not apply in this 
setting.

The October 1998 VA examination report echoes the opinions 
expressed by the Cleveland clinic.  However, the VA 
oncologist admitted that the medical opinion that the 
veterans hairy cell leukemia was related to Agent Orange 
exposure was not based on hard medical evidence but was 
piggybacked on the regulatory presumptions accorded non-
Hodgkins lymphoma and Agent Orange exposure.  The VA 
physician also admitted that there was a large volume of 
medical evidence in the form of medical studies which showed 
no causal relationship between herbicide exposure and the 
development of leukemia.  

VA has entered into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam era and each disease 
suspected to be associated with such exposure.  NAS submits 
reports on these activities every two years.  Whenever VA 
determines, based on sound medical and scientific evidence, 
that a positive association (i.e., the credible evidence for 
the association is equal to or outweighs the credible 
evidence against the association) exists between exposure of 
humans to an herbicide agent (i.e., a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era) and a disease, regulations are published 
establishing presumptive service connection for that disease.  
If the Secretary determines that a presumption of service 
connection is not warranted, he is to publish a notice of 
that determination, including an explanation of the 
scientific basis for that determination. The Secretarys 
determination is based on consideration of the NAS reports 
and all other sound medical and scientific information and 
analysis available to the Secretary.  See Notice, 61 Fed.Reg. 
at 41442 (1996).

NAS, in its 1993 report, found that the potential 
evidence for an association between herbicide 
exposure and leukemia came from studies of farmers 
and residents of Seveso, Italy.  When farmers were 
stratified by suspected herbicide exposure, the 
incidence of leukemia was generally not elevated, 
and in some cases elevation appeared to be due to 
factors other than herbicide exposure.  Those 
studies generally did not adequately control for 
other significant confounding exposures.  The 
suggestive evidence of increased risk concerning 
Seveso, Italy, was not significant because of the 
small number of actual cases in which leukemia was 
found.  (See 59 FR 343-44 for study citations.)  
In its 1996 report, NAS reviewed seven new studies 
(Kogevinas et al., 1993; Asp et al., 1994; Blair 
et al., 1993; Bertazzi et al., 1993; Visintainer 
et al., 1995; Semenciw R.M., Morrison H.I., 
Morrison D., Mao Y., 1994.  Leukemia mortality and 
farming in the prairie provinces of Canada.  
Canadian Journal of Public Health 85:208-211; and 
Dean G., 1994. Deaths agricultural workers in the 
Republic of Ireland. Journal of [??] in 
Epidemiology and Community Health 48:364-368).  
Six of these studies showed no association between 
herbicide exposure and leukemia or a 
nonsignificant elevated risk. Blair et al. (1993), 
a mortality study of farmers, showed a 
significantly increased PCMR for leukemia.  The 
Blair study, however, did not correlate the 
increased PCMR to suspected herbicide exposure and 
did not control for other confounding factors.  
Accordingly, the Secretary has found that the 
credible evidence against an association between 
leukemia and herbicide exposure outweighs the 
credible evidence for such an association, and he 
has determined that a positive association does 
not exist.

See Notice, 61 Fed.Reg. at 41445 (1996).

The veteran has submitted medical opinions that relate his 
hairy cell leukemia to Agent Orange exposure during active 
service.  However, these opinions do not appear to be based 
on scientific evidence showing that exposure to this 
particular environmental substance, Agent Orange, has been 
shown to cause hairy cell leukemia.  Rather, when viewed in 
their entirety, these opinions tend to express the sentiment 
that, if VA has determined that non-Hodgkin's lymphoma 
warrants the presumption, then it would logically follow that 
hairy cell leukemia should also warrant the presumption, 
taking into account the similarities of the nature of the two 
diseases.  However, the Secretary of VA, by regulation, 
determined which diseases warranted the presumption, and 
leukemia, after a review and consideration of the medical and 
scientific evidence, was specifically excluded from the list 
of diseases entitled to the presumption.  61 Fed.Reg. 41442-
49 (1996).  As such, the preponderance of the evidence is 
against service connection for hairy cell leukemia, secondary 
to Agent Orange exposure in service.

In November 1996 the veteran submitted a copy of a prior 
Board decision, docket number 91-47 197.  This decision 
granted service connection for hairy cell leukemia due to 
exposure to Agent Orange and multiple toxic chemicals.  This 
decision based the grant of service connection on 
reasonable doubt between conflicting medical opinions.  
The veterans assertion is that such reasoning should be 
applied in his case.  In this regard, we note that decisions 
by the Board are not precedential in nature.  Although the 
Board strives for consistency in issuing its decisions, 
previously issued Board decisions will be considered binding 
only with regard to the specific case decided.  38 C.F.R. 
§ 20.1301 (1998).  Moreover, the prior Board decision 
specifically found a reasonable probability that the 
veteran was exposed to multiple toxic chemicals and to 
herbicides in service . . . and that there are medical 
opinions to the effect that that exposure caused the 
veterans hairy cell leukemia . . . ." (emphasis added).  
This decision did not specifically relate the leukemia only 
to Agent Orange, but also to various toxic chemicals.  Again, 
we note that the Secretary has found that the credible 
evidence against an association between leukemia and 
herbicide exposure outweighs the credible evidence for such 
an association, and he has determined that a positive 
association does not exist.  See Notice, 61 Fed.Reg. at 
41445 (1996).  


ORDER

Service connection for hairy cell leukemia is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
